Appellant files an urgent motion for rehearing setting up various grounds of error, each of which has been considered again by us.
We think it settled beyond necessity for discussion that in cases wherein the charge is vagrancy founded on the keeping of a disorderly house, that the reputation of the house as such, may be proven by witnesses for the State who properly qualify. When it is an issue whether the accused owns or controls the house charged to be one for prostitution, and a witness states that he knows who is running the house and names such party, we are not able to appraise the weight of an objection to such testimony based on the proposition that it is a conclusion. It may or may not fall within such category. If the cook, clerk, other employe in such house or any other person should be asked if he knew who was conducting said house and answered positively and affirmatively, we would not think it subject to such objection. If the objector be not satisfied with the knowledge of the witness, it would seem that he might protect himself under the domain of cross-examination.
Appellant again renews his complaint of testimony of the fact that on the occasion of a raid of the premises alleged to be kept as a disorderly house, a man was standing in the place with a couple of quarts of whisky. The complaint in this case charged appellant with being a vagrant in many ways enumerated under the statute, and while the charge of the court limited the jury's consideration to the question of vagrancy as made out by being a keeper of a house of prostitution, it also appeared in the complaint that he was charged with being a vagrant, to-wit: a person who unlawfully solicited orders for intoxicating liquors. It would seem that evidence of the presence on the premises of intoxicating liquor would be pertinent to that portion of the charge at least, and may have been introduced prior to the election by the State of a particular part of the complaint on which it relied. Appellant's complaint in this regard seems without merit. The conduct, condition, acts and statements of the woman Jack Smith, all tending to show her dissolute character and that she was a lewd woman and a prostitute, were admissible in support of the State's contention that appellant's vagrancy was based upon his keeping a house of prostitution. The character of the inmates of the house determines that of the house itself. The same thing is true of the testimony shown by appellant's bill of exceptions No. 7.
Being unable to agree with appellant's contentions as made in his motion for rehearing, same will be overruled.
Overruled. *Page 67